Exhibit SUPERIOR INDUSTRIES INTERNATIONAL, INC. SELECTED UNAUDITED QUARTERLY CONSOLIDATED CONDENSED FINANCIAL DATA During the preparation and review of our 2007 income tax provision, we discovered that we had not properly reconciled our tax liabilities related to the differences between the net book basis and the net tax basis of our depreciable property, plant and equipment. As a result of completing the necessary reconciliations for each year since 2002, we identified errors that impacted our previously filed financial statements for the fiscal years 2003 through 2006 and our previously filed interim financial statements for those years related to our tax liabilities and our income tax provisions. During the fourth quarter of 2007, we determined the cumulative impact of known differences in our accounting for our equity method investment in Suoftec and our summary financial information presented for Suoftec, which we considered to be immaterial to any individual reporting period, required restatement.The errors relate to the quantification and recording of the adjustments to report the Suoftec earnings on the basis of U.S. GAAP versus on the Hungarian accounting rules followed by Suoftec.These differences principally relate to overhead cost capitalization into inventory and deferred income taxes on property, plant and equipment. In accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 154, “Accounting Changes and Error Corrections” (SFAS No. 154), we have restated, to the earliest period practical, our previously filed financial statements. See Item 6 – Selected Financial Data in Part I of this Annual Report on Form 10-K, for the effect of the restatements on fiscal years 2003 and 2004 and Note 2 – Restatement of Consolidated Financial Statements in Notes to Consolidated Financial Statements in Item 8 – Financial Statements and Supplementary Data of this Annual Report on Form 10-K, for the effect of the restatements on fiscal years 2005 and 2006. The following table details the net income effect of these corrections for fiscal quarters in 2007 and 2006: Net Income (Loss) Income Tax Equity Net as Previously (Provision) Earnings of Income (Loss) Fiscal Quarter Reported Benefit Joint Ventures as Restated (Thousands of dollars) First quarter $ 1,110 $ (312 ) $ - $ 798 Second quarter 2,107 (312 ) - 1,795 Third quarter (7,711 ) (312 ) - (8,023 ) Fourth quarter $ (4,827 ) (313 ) 28 (5,112 ) Fiscal Year 2006 $ (9,321 ) $ (1,249 ) $ 28 $ (10,542 ) First quarter $ 1,854 $ 197 $ - $ 2,051 Second quarter 3,035 197 - 3,232 Third quarter (644 ) (95 ) - (739 ) Nine months ended September 30, 2007 $ 4,245 $ 299 $ - $ 4,544 The reconciliations from previously filed interim financial statements to the restated interim financial information included in Note 18 – Quarterly Financial Data in Notes to Consolidated Financial Statements in Item 8 – Financial Statements and Supplementary Data for the quarters and year-to-date periods ended December 31, 2006, September 30, 2007 and 2006, June 30, 2007 and 2006 and March 31, 2007 and 2006, and the related Management’s Discussion and Analysis, for the interim periods in fiscal 2007 and 2006, are included in this Exhibit 99.1 to our Annual Report on Form 10-K.There was no impact to our 2007 or 2006 interim Net Cash provided by Operating Activities due to the correction of the above errors.We have not amended and do not intend to amend any of our previously filed Annual Reports on Form 10-K or Quarterly Reports on Form 10-Q for the periods affected by these restatements. SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended September 30, 2007 As reported Adjustments As restated NET SALES $ 227,557 $ - $ 227,557 Cost of sales 222,281 - 222,281 GROSS PROFIT 5,276 - 5,276 Selling, general and administrative expenses 7,777 - 7,777 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS (2,501 ) - (2,501 ) Interest income, net 820 - 820 Other income (expense), net 581 - 581 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS (1,100 ) - (1,100 ) Income tax (provision) benefit (731 ) (95 ) (826 ) Equity in earnings of joint ventures 1,187 - 1,187 NET INCOME (LOSS) FROM CONTINUING OPERATIONS (644 ) (95 ) (739 ) Income (loss) from discontinued operations, net of taxes - - - NET INCOME (LOSS) $ (644 ) $ (95 ) $ (739 ) EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ (0.02 ) $ (0.01 ) $ (0.03 ) Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ (0.02 ) $ (0.01 ) $ (0.03 ) EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ (0.02 ) $ (0.01 ) $ (0.03 ) Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ (0.02 ) $ (0.01 ) $ (0.03 ) SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Nine Months Ended September 30, 2007 As reported Adjustments As restated NET SALES $ 727,649 $ - $ 727,649 Cost of sales 706,650 - 706,650 GROSS PROFIT 20,999 - 20,999 Selling, general and administrative expenses 23,729 - 23,729 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS (2,730 ) - (2,730 ) Interest income, net 2,708 - 2,708 Other income (expense), net 2,469 - 2,469 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS 2,447 - 2,447 Income tax (provision) benefit (938 ) 299 (639 ) Equity in earnings of joint ventures 2,736 - 2,736 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 4,245 299 4,544 Income (loss) from discontinued operations, net of taxes - - - NET INCOME (LOSS) $ 4,245 $ 299 $ 4,544 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.16 $ 0.01 $ 0.17 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.16 $ 0.01 $ 0.17 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.16 $ 0.01 $ 0.17 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.16 $ 0.01 $ 0.17 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended June 30, 2007 As reported Adjustments As restated NET SALES $ 255,217 $ - $ 255,217 Cost of sales 241,639 - 241,639 GROSS PROFIT 13,578 - 13,578 Selling, general and administrative expenses 9,037 - 9,037 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS 4,541 - 4,541 Interest income, net 1,066 - 1,066 Other income (expense), net (486 ) - (486 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS 5,121 - 5,121 Income tax (provision) benefit (2,817 ) 197 (2,620 ) Equity in earnings of joint ventures 731 - 731 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 3,035 197 3,232 Income (loss) from discontinued operations, net of taxes - - - NET INCOME (LOSS) $ 3,035 $ 197 $ 3,232 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.11 $ 0.01 $ 0.12 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.11 $ 0.01 $ 0.12 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.11 $ 0.01 $ 0.12 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.11 $ 0.01 $ 0.12 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Six Months Ended June 30, 2007 As reported Adjustments As restated NET SALES $ 500,092 $ - $ 500,092 Cost of sales 484,369 - 484,369 GROSS PROFIT 15,723 - 15,723 Selling, general and administrative expenses 15,952 - 15,952 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS (229 ) - (229 ) Interest income, net 1,888 - 1,888 Other income (expense), net 1,888 - 1,888 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS 3,547 - 3,547 Income tax (provision) benefit (207 ) 394 187 Equity in earnings of joint ventures 1,549 - 1,549 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 4,889 394 5,283 Income (loss) from discontinued operations, net of taxes - - - NET INCOME (LOSS) $ 4,889 $ 394 $ 5,283 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.18 $ 0.02 $ 0.20 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.18 $ 0.02 $ 0.20 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.18 $ 0.02 $ 0.20 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.18 $ 0.02 $ 0.20 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended March 31, 2007 As reported Adjustments As restated NET SALES $ 244,875 $ - $ 244,875 Cost of sales 242,730 - 242,730 GROSS PROFIT 2,145 - 2,145 Selling, general and administrative expenses 6,915 - 6,915 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS (4,770 ) - (4,770 ) Interest income, net 822 - 822 Other income (expense), net 2,374 - 2,374 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS (1,574 ) - (1,574 ) Income tax (provision) benefit 2,610 197 2,807 Equity in earnings of joint ventures 818 - 818 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 1,854 197 2,051 Income (loss) from discontinued operations, net of taxes - - - NET INCOME (LOSS) $ 1,854 $ 197 $ 2,051 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.07 $ 0.01 $ 0.08 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.07 $ 0.01 $ 0.08 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.07 $ 0.01 $ 0.08 Income (loss) from discontinued operations, net of taxes - - - Net income (loss) $ 0.07 $ 0.01 $ 0.08 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended December 31, 2006 As reported Adjustments As restated NET SALES $ 212,169 $ - $ 212,169 Cost of sales 213,117 - 213,117 GROSS LOSS (948 ) - (948 ) Selling, general and administrative expenses 6,818 - 6,818 Impairments of long-lived assets 117 - 117 INCOME (LOSS) FROM OPERATIONS (7,883 ) - (7,883 ) Interest income, net 1,413 - 1,413 Other income (expense), net 246 - 246 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS (6,224 ) - (6,224 ) Income tax (provision) benefit (448 ) (313 ) (761 ) Equity in earnings of joint ventures 2,226 28 2,254 NET INCOME (LOSS) FROM CONTINUING OPERATIONS (4,446 ) (285 ) (4,731 ) Income (loss) from discontinued operations, net of taxes (381 ) - (381 ) NET INCOME (LOSS) $ (4,827 ) $ (285 ) $ (5,112 ) EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ (0.17 ) $ (0.01 ) $ (0.18 ) Income (loss) from discontinued operations, net of taxes (0.01 ) - (0.01 ) Net income (loss) $ (0.18 ) $ (0.01 ) $ (0.19 ) EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ (0.17 ) $ (0.01 ) $ (0.18 ) Income (loss) from discontinued operations, net of taxes (0.01 ) - (0.01 ) Net income (loss) $ (0.18 ) $ (0.01 ) $ (0.19 ) SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended September 30, 2006 As reported Adjustments As restated NET SALES $ 174,288 $ - $ 174,288 Cost of sales 177,999 - 177,999 GROSS LOSS (3,711 ) - (3,711 ) Selling, general and administrative expenses 6,011 - 6,011 Impairments of long-lived assets 4,353 - 4,353 INCOME (LOSS) FROM OPERATIONS (14,075 ) - (14,075 ) Interest income, net 1,356 - 1,356 Other income (expense), net 277 - 277 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS (12,442 ) - (12,442 ) Income tax (provision) benefit 2,519 (312 ) 2,207 Equity in earnings of joint ventures 1,127 - 1,127 NET INCOME (LOSS) FROM CONTINUING OPERATIONS (8,796 ) (312 ) (9,108 ) Income (loss) from discontinued operations, net of taxes 1,085 - 1,085 NET INCOME (LOSS) $ (7,711 ) $ (312 ) $ (8,023 ) EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ (0.33 ) $ (0.01 ) $ (0.34 ) Income (loss) from discontinued operations, net of taxes 0.04 - 0.04 Net income (loss) $ (0.29 ) $ (0.01 ) $ (0.30 ) EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ (0.33 ) $ (0.01 ) $ (0.34 ) Income (loss) from discontinued operations, net of taxes 0.04 - 0.04 Net income (loss) $ (0.29 ) $ (0.01 ) $ (0.30 ) SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Nine Months Ended September 30, 2006 As reported Adjustments As restated NET SALES $ 577,693 $ - $ 577,693 Cost of sales 568,005 - 568,005 GROSS PROFIT 9,688 - 9,688 Selling, general and administrative expenses 18,861 - 18,861 Impairments of long-lived assets 4,353 - 4,353 INCOME (LOSS) FROM OPERATIONS (13,526 ) - (13,526 ) Interest income, net 4,176 - 4,176 Other income (expense), net (514 ) - (514 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS (9,864 ) - (9,864 ) Income tax (provision) benefit 1,982 (936 ) 1,046 Equity in earnings of joint ventures 2,750 - 2,750 NET INCOME (LOSS) FROM CONTINUING OPERATIONS (5,132 ) (936 ) (6,068 ) Income (loss) from discontinued operations, net of taxes 638 - 638 NET INCOME (LOSS) $ (4,494 ) $ (936 ) $ (5,430 ) EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ (0.19 ) $ (0.03 ) $ (0.22 ) Income (loss) from discontinued operations, net of taxes 0.02 - 0.02 Net income (loss) $ (0.17 ) $ (0.03 ) $ (0.20 ) EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ (0.19 ) $ (0.03 ) $ (0.22 ) Income (loss) from discontinued operations, net of taxes 0.02 - 0.02 Net income (loss) $ (0.17 ) $ (0.03 ) $ (0.20 ) SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended June 30, 2006 As reported Adjustments As restated NET SALES $ 219,880 $ - $ 219,880 Cost of sales 210,704 - 210,704 GROSS PROFIT 9,176 - 9,176 Selling, general and administrative expenses 7,455 - 7,455 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS 1,721 - 1,721 Interest income, net 1,332 - 1,332 Other income (expense), net (799 ) - (799 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS 2,254 - 2,254 Income tax (provision) benefit (1,155 ) (312 ) (1,467 ) Equity in earnings of joint ventures 1,129 - 1,129 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 2,228 (312 ) 1,916 Income (loss) from discontinued operations, net of taxes (121 ) - (121 ) NET INCOME (LOSS) $ 2,107 $ (312 ) $ 1,795 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.08 $ (0.01 ) $ 0.07 Income (loss) from discontinued operations, net of taxes (0.01 ) - (0.01 ) Net income (loss) $ 0.07 $ (0.01 ) $ 0.06 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.08 $ (0.01 ) $ 0.07 Income (loss) from discontinued operations, net of taxes (0.01 ) - (0.01 ) Net income (loss) $ 0.07 $ (0.01 ) $ 0.06 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Six Months Ended June 30, 2006 As reported Adjustments As restated NET SALES $ 403,405 $ - $ 403,405 Cost of sales 390,006 - 390,006 GROSS PROFIT 13,399 - 13,399 Selling, general and administrative expenses 12,850 - 12,850 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS 549 - 549 Interest income, net 2,820 - 2,820 Other income (expense), net (790 ) - (790 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS 2,579 - 2,579 Income tax (provision) benefit (537 ) (624 ) (1,161 ) Equity in earnings of joint ventures 1,622 - 1,622 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 3,664 (624 ) 3,040 Income (loss) from discontinued operations, net of taxes (447 ) - (447 ) NET INCOME (LOSS) $ 3,217 $ (624 ) $ 2,593 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.14 $ (0.02 ) $ 0.12 Income (loss) from discontinued operations, net of taxes (0.02 ) - (0.02 ) Net income (loss) $ 0.12 $ (0.02 ) $ 0.10 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.14 $ (0.02 ) $ 0.12 Income (loss) from discontinued operations, net of taxes (0.02 ) - (0.02 ) Net income (loss) $ 0.12 $ (0.02 ) $ 0.10 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (Thousands of dollars, except per share amounts) (Unaudited) Three Months Ended March 31, 2006 As reported Adjustments As restated NET SALES $ 183,525 $ - $ 183,525 Cost of sales 179,302 - 179,302 GROSS PROFIT 4,223 - 4,223 Selling, general and administrative expenses 5,395 - 5,395 Impairments of long-lived assets - - - INCOME (LOSS) FROM OPERATIONS (1,172 ) - (1,172 ) Interest income, net 1,488 - 1,488 Other income (expense), net 9 - 9 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND EQUITY EARNINGS 325 - 325 Income tax (provision) benefit 618 (312 ) 306 Equity in earnings of joint ventures 493 - 493 NET INCOME (LOSS) FROM CONTINUING OPERATIONS 1,436 (312 ) 1,124 Income (loss) from discontinued operations, net of taxes (326 ) - (326 ) NET INCOME (LOSS) $ 1,110 $ (312 ) $ 798 EARNINGS (LOSS) PER SHARE - BASIC: Net income (loss) from continuing operations $ 0.05 $ (0.01 ) $ 0.04 Income (loss) from discontinued operations, net of taxes (0.01 ) - (0.01 ) Net income (loss) $ 0.04 $ (0.01 ) $ 0.03 EARNINGS (LOSS) PER SHARE - DILUTED: Net income (loss) from continuing operations $ 0.05 $ (0.01 ) $ 0.04 Income (loss) from discontinued operations, net of taxes (0.01 ) - (0.01 ) Net income (loss) $ 0.04 $ (0.01 ) $ 0.03 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEET (Thousands of dollars, except per share amounts) (Unaudited) September 30, 2007 As reported Adjustments As restated ASSETS Current assets: Cash and cash equivalents $ 68,716 $ - $ 68,716 Short-term investments - - - Accounts receivable, net 169,374 - 169,374 Inventories, net 111,782 - 111,782 Income taxes receivable 13,668 1,027 14,695 Deferred income taxes 6,855 - 6,855 Other current assets 5,719 - 5,719 Total current assets 376,114 1,027 377,141 Property, plant and equipment, net 309,316 - 309,316 Investments 47,009 528 47,537 Non-current deferred tax asset, net 10,409 1,706 12,115 Other assets 7,853 - 7,853 Total assets $ 750,701 $ 3,261 $ 753,962 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 79,724 $ - $ 79,724 Accrued expenses 49,070 - 49,070 Total current liabilities 128,794 - 128,794 Non-current tax liabilities 60,920 - 60,920 Executive retirement liabilities 21,883 - 21,883 Commitments and contingent liabilities - - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,628,940 shares 13,314 - 13,314 Additional paid-in capital 38,012 - 38,012 Accumulated other comprehensive loss (35,798 ) 4 (35,794 ) Retained earnings 523,576 3,257 526,833 Total shareholders' equity 539,104 3,261 542,365 Total liabilities and shareholders' equity $ 750,701 $ 3,261 $ 753,962 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEET (Thousands of dollars, except per share amounts) (Unaudited) June 30, 2007 As reported Adjustments As restated ASSETS Current assets: Cash and cash equivalents $ 84,183 $ - $ 84,183 Short-term investments - - - Accounts receivable, net 164,507 - 164,507 Inventories, net 117,551 - 117,551 Income taxes receivable 8,387 1,027 9,414 Deferred income taxes 6,536 - 6,536 Other current assets 3,880 - 3,880 Total current assets 385,044 1,027 386,071 Property, plant and equipment, net 320,058 - 320,058 Investments 43,974 502 44,476 Non-current deferred tax asset, net 11,894 1,801 13,695 Other assets 8,028 - 8,028 Total assets $ 768,998 $ 3,330 $ 772,328 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 97,081 $ - $ 97,081 Accrued expenses 45,028 - 45,028 Total current liabilities 142,109 - 142,109 Non-current tax liabilities 60,387 - 60,387 Executive retirement liabilities 21,993 - 21,993 Commitments and contingent liabilities - - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,612,191 shares 13,306 - 13,306 Additional paid-in capital 37,159 - 37,159 Accumulated other comprehensive loss (36,371 ) (22 ) (36,393 ) Retained earnings 530,415 3,352 533,767 Total shareholders' equity 544,509 3,330 547,839 Total liabilities and shareholders' equity $ 768,998 $ 3,330 $ 772,328 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEET (Thousands of dollars, except per share amounts) (Unaudited) March 31, 2007 As reported Adjustments As restated ASSETS Current assets: Cash and cash equivalents $ 58,629 $ - $ 58,629 Short-term investments - - - Accounts receivable, net 170,912 - 170,912 Inventories, net 116,123 - 116,123 Income taxes receivable 7,386 1,027 8,413 Deferred income taxes 6,723 - 6,723 Other current assets 9,152 - 9,152 Total current assets 368,925 1,027 369,952 Property, plant and equipment, net 312,456 - 312,456 Investments 42,826 497 43,323 Non-current deferred tax asset, net 11,746 1,604 13,350 Other assets 8,807 - 8,807 Total assets $ 744,760 $ 3,128 $ 747,888 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 82,133 $ - $ 82,133 Accrued expenses 44,307 - 44,307 Total current liabilities 126,440 - 126,440 Non-current tax liabilities 56,942 - 56,942 Executive retirement liabilities 21,817 - 21,817 Commitments and contingent liabilities - - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,610,191 shares 13,305 - 13,305 Additional paid-in capital 36,018 - 36,018 Accumulated other comprehensive loss (41,400 ) (27 ) (41,427 ) Retained earnings 531,638 3,155 534,793 Total shareholders' equity 539,561 3,128 542,689 Total liabilities and shareholders' equity $ 744,760 $ 3,128 $ 747,888 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEET (Thousands of dollars, except per share amounts) (Unaudited) September 30, 2006 As reported Adjustments As restated ASSETS Current assets: Cash and cash equivalents $ 73,343 $ - $ 73,343 Short-term investments 9,750 - 9,750 Accounts receivable, net 132,033 - 132,033 Inventories, net 109,675 - 109,675 Deferred income taxes 7,951 - 7,951 Other current assets 23,976 - 23,976 Total current assets 356,728 - 356,728 Property, plant and equipment, net 311,601 - 311,601 Investments 47,866 451 48,317 Other assets 8,709 - 8,709 Total assets $ 724,904 $ 451 $ 725,355 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 69,210 $ - $ 69,210 Accrued expenses 44,408 - 44,408 Income taxes payable 6,665 (771 ) 5,894 Total current liabilities 120,283 (771 ) 119,512 Executive retirement liabilities 19,423 - 19,423 Non-current deferred tax liabilities 21,843 (1,976 ) 19,867 Commitments and contingent liabilities - - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,610,191 shares 13,305 - 13,305 Additional paid-in capital 34,230 - 34,230 Accumulated other comprehensive loss (42,150 ) (45 ) (42,195 ) Retained earnings 557,970 3,243 561,213 Total shareholders' equity 563,355 3,198 566,553 Total liabilities and shareholders' equity $ 724,904 $ 451 $ 725,355 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEET (Thousands of dollars, except per share amounts) (Unaudited) June 30, 2006 As reported Adjustments As restated ASSETS Current assets: Cash and cash equivalents $ 78,793 $ - $ 78,793 Short-term investments 9,750 - 9,750 Accounts receivable, net 153,915 - 153,915 Inventories, net 102,826 - 102,826 Income taxes receivable 7,322 - 7,322 Other current assets 5,957 - 5,957 Assets of operations held for sale 13,579 13,579 Total current assets 372,142 - 372,142 Property, plant and equipment, net 301,214 - 301,214 Investments 45,856 442 46,298 Non-current deferred tax asset, net 6,841 - 6,841 Other assets 7,811 - 7,811 Total assets $ 733,864 $ 442 $ 734,306 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 69,601 $ - $ 69,601 Accrued expenses 41,797 - 41,797 Income taxes payable 7,589 (514 ) 7,075 Liabilities of operations held for sale 5,487 - 5,487 Total current liabilities 124,474 (514 ) 123,960 Executive retirement liabilities 19,212 - 19,212 Non-current deferred tax liabilities 22,740 (2,545 ) 20,195 Commitments and contingent liabilities - - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,610,191 shares 13,305 - 13,305 Additional paid-in capital 33,382 - 33,382 Accumulated other comprehensive loss (49,189 ) (54 ) (49,243 ) Retained earnings 569,940 3,555 573,495 Total shareholders' equity 567,438 3,501 570,939 Total liabilities and shareholders' equity $ 733,864 $ 442 $ 734,306 SUPERIOR INDUSTRIES INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEET (Thousands of dollars, except per share amounts) (Unaudited) March 31, 2006 As reported Adjustments As restated ASSETS Current assets: Cash and cash equivalents $ 95,083 $ - $ 95,083 Short-term investments 9,750 - 9,750 Accounts receivable, net 135,652 - 135,652 Inventories, net 109,245 - 109,245 Deferred income taxes 2,824 - 2,824 Other current assets 8,604 - 8,604 Assets of operations held for sale 9,901 9,901 Total current assets 371,059 - 371,059 Property, plant and equipment, net 299,016 - 299,016 Investments 51,484 421 51,905 Other assets 7,565 7,565 Non-current assets of operations held for sale 7,922 - 7,922 Total assets $ 737,046 $ 421 $ 737,467 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 64,165 $ - $ 64,165 Accrued expenses 39,613 - 39,613 Income taxes payable 16,570 (257 ) 16,313 Liabilities of operations held for sale 11,823 - 11,823 Total current liabilities 132,171 (257 ) 131,914 Executive retirement liabilities 18,875 - 18,875 Non-current deferred tax liabilities 10,623 (3,114 ) 7,509 Commitments and contingent liabilities - - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,610,191 shares 13,305 - 13,305 Additional paid-in capital 32,712 - 32,712 Accumulated other comprehensive loss (42,725 ) (75 ) (42,800 ) Retained earnings 572,085 3,867 575,952 Total shareholders' equity 575,377 3,792 579,169 Total liabilities and shareholders' equity $ 737,046 $ 421 $ 737,467 SUPERIOR INDUSTRIES INTERNATIONAL, INC. Management’s Discussion and Analysis for the First Three Quarters of 2007 Income Tax (Provision) Benefit (Thousands of dollars) For the Three Months Ended March 31: The income tax benefit on income (loss) from continuing operations before income taxes and equity earnings for the three months ended March 31, 2007 was $2.8 million compared to $0.3 million for the same period last year.The current period tax benefit on income (loss) from continuing operations before income taxes and equity earnings included a tax benefit of $0.6 million at the effective annual tax rate of 39.6 percent, compared to a tax provision of $0.3 million at an effective annual tax rate of 36.2 percent last year.Discrete items totaled a tax benefit of $2.2 million for the first three months of 2007 versus a tax benefit of $0.6 million for the same period in 2006.Discrete items for the first three months of 2007 relate to refunds from prior year amended returns of $0.6 million, changes in valuation reserves of $0.3 million and changes in our reserves for uncertain tax positions of $1.0 million, due principally to the expiration of a tax statue of limitation, while the $0.6 million discrete item in the first three months of 2006 relates to a reduction in previously estimated tax reserves, due to the expiration of a tax statute of limitation in that period. For the Three and Six Months Ended June 30: The income tax (provision) on income from continuing operations before income taxes and equity earnings for the three months ended June 30, 2007 was $(2.6) million compared to $(1.5) million for the same period last year.The income tax (provision) benefit on income from continuing operations before income taxes and equity earnings for the six months ended June 30, 2007 was a benefit of $0.1 million compared to a provision of $(1.2) million for the same period last year.The effective tax rate for the three months ended June 30, 2007 is 51.5 percent and 65.0 percent for the same period last year.The effective tax rate is higher than the U.S. federal statutory rate of 35.0 percent primarily due to a discrete event of $0.5 million increase for the accrual of reserves for uncertain tax positions and related interest.Other discrete items for the three months ended June 30, 2006 totaled $0.3 million.The resulting effective tax rate for the first six months of 2007 is 5.3 percent and 45.0 percent for the same period last year.The effective tax rate includes the net benefit of $1.7million from discrete events, including the release of liabilities for uncertain tax positions, partially offset by accruals relating to tax return filings and valuation allowances. For the Three and Nine Months Ended September 30: The income tax (provision) benefit on income from continuing operations before income taxes and equity earnings for the three months ended September 30, 2007, was a provision of $(0.8) million compared to benefit of $2.0 million for the same period last year.Discrete items during the current period, which totaled an additional provision of $(1.1) million, represented changes in liabilities for uncertain tax positions,valuation allowance reserves and other permanent items.Discrete items during the prior period, which totaled a benefit of $2.2 million, represented, principally,changes in contingency reserves. The income tax (provision) benefit on income from continuing operations before income taxes and equity earnings for the nine months ended September 30, 2007, was a provision of $(0.6) million compared to a benefit of $1.0 million for the same period last year. Discrete items in 2007 resulted in an additional tax benefit of $1.4 million, principally due to accrual adjustments relating to tax return filings and changes in liabilities for uncertain tax positions. The 2006 tax benefit of $1.0 million was represented primarily by the discrete items during that period, including changes in valuation allowance reserves.
